


Exhibit 10.22

 

EMPLOYMENT SECURITY AGREEMENT

 

This Employment Security Agreement (the “Agreement”) is entered into as of the
26th day of June 2001, by and between Building Materials Corporation of America,
a Delaware corporation with its executive offices located at 1361 Alps Road,
Wayne, New Jersey 07470 (the “Employer”), and Doug Blackwell, residing at
                              (the “Executive”).

 

WITNESSETH

 

WHEREAS, the Executive is currently employed by the Employer as its Senior Vice
President, Supply Chain Management; and

 

WHEREAS, the Employer desires to attract and retain well-qualified executives
and key personnel and to provide certain security to both itself and the
Executive of continuity of management in the event of a change in control of the
Employer; and

 

WHEREAS, the Executive and the Employer desire to enter into this Agreement,
which sets forth the terms of the security the Employer is providing the
Executive with respect to his employment;

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

 

1.                                       Definitions. For purposes of this
Agreement the following definitions shall apply:

 

(a)                                  “Base Salary” means the higher of the
Executive’s annual base salary at the rate in effect on either the date of a
Change in Control or the date of the Executive’s termination of employment.

 

(b)                                 “Bonus” means the average payment made to
the Executive under any bonus plan of the Employer for the three full fiscal
years of the Employer preceding the date of the Change in Control, or for such
shorter period that the Executive has been employed by the Employer. If the
Executive has not been employed by the Employer for a sufficient length of time
for a bonus to be payable, “Bonus” shall mean the average target bonus for which
the Executive would have been eligible or, in the absence of any such target,
50% of the Executive’s Base Salary.

 

(c)                                  “Cause” shall be deemed to exist only if:

 

(1)                                  The Executive engages in acts or omissions
constituting dishonesty in the capacity of his employment with the Employer, an
intentional breach of fiduciary obligation or an intentional wrongdoing or
malfeasance;

 

(2)                                  The Executive is convicted of a criminal
violation involving fraud or dishonesty; or

 

(3)                                  The Executive materially breaches this
Agreement (other than by engaging in acts or omissions enumerated in paragraphs
(1) and (2)

 

1

--------------------------------------------------------------------------------


 

above), or materially fails to satisfy the conditions and requirements of his
employment with the Employer, and such breach or failure by its nature is
incapable of being cured, or such breach or failure remains uncured for more
than 30 days following receipt by the Executive of written notice from the
Employer specifying the nature of the breach or failure and demanding the cure
thereof.

 

Without limiting the generality of the foregoing, the following shall not
constitute Cause:

 

(4)                                  Any personal or policy disagreement between
the Executive and the Employer or any member of the Board of Directors of the
Employer; or

 

(5)                                  Any action taken by the Executive in
connection with his duties if (i) the Executive acted in good faith and in a
manner the Executive reasonably believed to be in, and not opposed to, the best
interests of the Employer and (ii) the Executive had no reasonable cause to
believe his conduct was unlawful.

 

Notwithstanding anything herein to the contrary, in the event the Employer
terminates the employment of the Executive for Cause hereunder, the Employer
shall give at least 30 days prior written notice to the Executive specifying in
detail the reason or reasons for the Executive’s termination for Cause.

 

(d)                                 “Change in Control” shall be deemed to occur
in connection with any, of the following events:

 

(1)                                  The Heyman Group ceases to be the
beneficial owner, directly or indirectly, of a majority voting power of the
voting stock of the Employer;

 

(2)                                  The transfer or sale of a Substantial
Portion of the Property of the Employer in any transaction or series of
transactions to any entity or entities other than an entity of which the Heyman
Group owns at least 80% of such entity’s capital stock or beneficial interest.

 

(3)                                  Any person or entity, other than the Heyman
Group, assumes, without the consent of the Heyman Group, management
responsibilities for the affairs of G-1 or any subsidiary thereof.

 

For purposes of this subsection (d), the “Heyman Group” shall mean (i) Samuel J.
Heyman, his heirs, administrators, executors and entities of which a majority of
the voting stock is owned by Samuel J. Heyman, his heirs, administrators or
executors and (ii) any entity controlled, directly or indirectly, by Samuel J.
Heyman or his heirs, administrators or executors. Also for purposes of this
subsection (d), “beneficial ownership” shall be determined in accordance with
Rule 13d under the Securities Exchange Act of 1934, as amended.

 

(e)                                  “Code” means the Internal Revenue Code of
1986, as amended.

 

2

--------------------------------------------------------------------------------


 

(f)                                    “Effective Date” means the date of this
Agreement as set forth above.

 

(g)                                 “Good Reason” shall exist if:

 

(1)                                  There is a significant adverse change in
the nature or the scope of the Executive’s authority or duties;

 

(2)                                  There is a reduction in the Executive’s
rate of Base Salary in effect at the time of the Change in Control, or a
material adverse change to the Executive with respect to the bonus plan as in
effect at the date of the Change of Control.

 

(3)                                  The Employer changes the principal location
in which the Executive is required to perform services to a location not within
a 50 mile radius from 1361 Alps Road, Wayne, New Jersey;

 

(4)                                  The Employer terminates or amends any
Incentive Plan or Retirement Plan so that, when considered in the aggregate with
any substitute Plan or Plans, the Incentive Plans and Retirement Plans in which
he is participating fail to provide him with a level of benefits at least equal
to the value of the level of benefits provided in the aggregate by such
Incentive Plans or Retirement Plans at the date of a Change in Control.
Notwithstanding the foregoing, this subparagraph (4) shall not be considered
Good Reason if the Employer agrees to pay to the Executive outside of each such
Plan the difference in the value of benefits in the same form, time and manner
as payments are otherwise to be made to the Executive under the Plan.

 

(i)                                     “Incentive Plans” shall mean any
incentive, bonus, deferred compensation or similar plan or arrangement currently
or hereafter made available by the Employer in which the Executive is eligible
to participate, including but not limited to those plans listed on Exhibit A.

 

(j)                                     “Retirement plans” shall mean any
qualified or supplemental defined benefit retirement plan or defined
contribution retirement plan currently or hereinafter made available by the
Employer in which the Executive is eligible to participate, or any private
retirement arrangement maintained by the Employer solely for the Executive,
including but not limited to those plans listed on Exhibit B.

 

(k)                                  “Severance Period” shall mean the period
beginning on the date the Executive’s employment with the Employer terminates
under circumstances described is Section 3 and ending on the first to occur of
either the date that is 24 months thereafter or the date the Executive attains
or would have attained age 65.

 

(1)                                  “Substantial Portion of the Property of the
Emp1oyer” shall mean a majority of the aggregate book value of the assets of the
Employer as set forth on the most recent balance sheet of the Employer, prepared
on a consolidated basis, by its regularly employed, independent, certified
public accountants.

 

(m)                               “Welfare Plan” shall mean any health, major
medical, vision or dental plan, disability plan, survivor income plan or life
insurance plan or other arrangement currently or

 

3

--------------------------------------------------------------------------------


 

hereafter made available by the Employer in which the Executive is eligible to
participate, including but not limited to those plans listed on Exhibit C.

 

2.                                       Term. The term of this Agreement shall
be the period beginning on the Effective Date and terminating on the first to
occur of either (i) the date that is 24 months after the date of the Executive’s
termination of employment under circumstances described in Section 3, or (ii)
the date the Executive attains or would have attained age 65 (the “Term”).

 

3.                                       Benefits Upon Termination of
Employment. If, at any time during the 36 month period following a Change in
Control, (i) the Executive’s employment with the Employer is terminated by the
Employer (or any successor to the Employer) for any reason other than Cause, or
(ii) the Executive terminates his employment with the Employer for Good Reason,
the following provisions will apply:

 

(a)                                  The Employer shall provide to the Executive
a single sum payment equal to the sum of two times the Executive’s Base Salary
and two times the Executive’s Bonus, to be paid within 60 days of the
Executive’s termination of employment.

 

(b)                                 The Executive shall immediately become fully
vested and entitled to receive any and all benefits accrued under any Incentive
Plans and Retirement Plans to the date of termination of employment, which
amount, form and time of payment of such benefits shall be determined by the
terms of such Incentive Plan or Retirement Plan, and the Executive’s employment
shall be deemed to have terminated by reason of retirement under each such Plan
under circumstances that have the most favorable result for the Executive
thereunder. To the extent that such accelerated vesting or deemed termination
treatment is not permitted under the terms of any such Incentive Plan or
Retirement Plan, the Employer will make payments or distributions to the
Executive outside of each such Plan in an amount substantially equivalent to the
payments or distributions the Executive would have received had such accelerated
vesting or deemed termination treatment been permitted under the terms of the
Plan.

 

(c)                                  For purposes of all Incentive Plans and
Retirement Plans, the Executive shall be given service credit for all purposes
for, and shall be deemed to be an employee of the Employer during, the Severance
Period. To the extent that such service credit or deemed employee treatment is
not permitted under the terms of any such Incentive Plan or Retirement Plan, the
Employer will make payments or distributions to the Executive outside of each
such Plan in an amount substantially equivalent to the payments or distributions
the Executive would have received had such service credit or deemed employee
treatment been permitted under the terms of the Plan.

 

(d)                                 If upon the date of termination of the
Executive’s employment, the Executive holds any options with respect to stock of
the Employer, all such options will immediately become fully vested and
exercisable upon such date and will be exercisable for the shorter of: (i) 24
months after the date of the Executive’s termination of employment; or (ii) for
the term of the options as provided in the governing option plan or option
agreement. Upon acceleration of vesting and exercise of such options, the
Employer will provide to the Executive a lump sum payment, within 60 days after
the exercise of such options, in an amount equal to the excess, if any, of the
aggregate fair market value of all stock of the Employer subject to such
options, determined as of the date of termination of employment, over the
aggregate option price of such stock, and the Executive will surrender all such
options unexercised.

 

(e)                                  During the Severance Period, the Executive
and his spouse and other dependents

 

4

--------------------------------------------------------------------------------


 

will continue to be covered by all Welfare Plans maintained by the Employer in
which the Executive, spouse or dependents were participating immediately before
the date of the Executive’s termination as if the Executive continued to be an
employee of the Employer, provided, that if participation in any one or more of
such Welfare Plans is not possible under the terms thereof, the Employer will
provide substantially identical benefits to the Executive and his spouse and
other dependents outside of the Welfare Plans for the duration of the Severance
Period. If, however, the Executive obtains full-time employment with another
employer during the Severance Period, such coverage (other than federally
mandated COBRA coverage) shall cease as of the day of his employment with the
new employer.

 

(f)                                    The Executive shall be entitled to a
payment attributable to compensation for unused vacation periods accrued as of
the date of his termination of employment. Payment for accrued, unused vacation
shall be made to the Executive in a lump sum within 30 days following the date
of the Executive’s termination of employment.

 

(g)                                 Subject to the provisions set forth herein,
the Executive shall not be entitled to reimbursement for miscellaneous fringe
benefits during the Severance Period, such as dues and expenses related to club
memberships or expenses for professional services.

 

(h)                                 Subject to the provisions set forth herein,
the Executive shall not be entitled to and the Employer shall have no other
obligation to provide any severance pay under the Employer’s severance pay
policy or otherwise.

 

4.                                       No Setoff.

 

(a)                                  The payments or benefits payable to the
Executive, his spouse or other beneficiary under this Agreement shall not be
reduced by the amount of any claim of the Employer against the Executive, his
spouse or other beneficiary for any debt or obligation of the Executive, his
spouse or other beneficiary owing to the Employer.

 

(b)                                 No payments or benefits payable to the
Executive, his spouse or other beneficiary under this Agreement shall be reduced
by any amount the Executive, his spouse or other beneficiary may earn or receive
from employment with another employer or from any other source, except as
expressly provided in paragraph 3(e).

 

5.                                       Death. If the Executive dies during the
Severance Period, the following rules shall apply:

 

(a)                                  All amounts payable hereunder to the
Executive shall, during the remainder of the Severance Period, be paid to his
surviving spouse or other beneficiary. On the death of the survivor of the
Executive and his spouse or other beneficiary, no further benefits will be paid
under the Agreement.

 

(b)                                 During the remainder of the Severance
Period, the Executive’s spouse and dependents, if any, shall be covered under
all Welfare Plans made available by the Employer to the Executive, his spouse or
dependents immediately before the date of the Executive’s death; provided, that
if participation in any one or more of such Welfare Plans is not permitted under
the terms thereof, the Employer shall provide substantially identical benefits
to the spouse and dependents outside of the Welfare Plans far the duration of
the Severance Period.

 

5

--------------------------------------------------------------------------------


 

Any benefits payable under this Section 5 are in addition to any other benefits
due to the Executive, his spouse or other beneficiaries or dependents from the
Employer, including, but not limited to, payments under any of the Incentive
Plans or Retirement Plans.

 

6.                                       Termination for Cause or Without Good
Reason. If the Executive’s employment with the Employer is terminated (i) for
any reason before a Change in Control, or (ii) after a Change in Control by the
Employer for Cause or by the voluntary action of the Executive Without Good
Reason, the Executive’s base salary in effect on the date of termination shall
be paid through the date of termination, and the Employer shall have too further
obligation to the Executive, his spouse or other beneficiary under this
Agreement, except for benefits accrued under any Incentive Plans and Retirement
Plans under paragraph 3(b) and payable in accordance with such Plans.

 

7.                                       Restrictive Covenants. No Solicitation
of Representatives and Employees and Confidentiality. Executive agrees to
execute simultaneously with this Agreement, the Employer’s Agreement Regarding
Confidentiality and Competition he signed on January 29, 2001 which is attached
to this Agreement as Exhibit D and made a part hereof, except that the
definition of “Competitive Organization” as set forth in Paragraph 2(iii) of the
Agreement Regarding Confidentiality and Competition shall include only roofing
manufacturing companies and not distributors or customers of Employer and the
Restricted Period (as defined in Paragraph 2 of the Agreement Regarding
Confidentiality and Competition) shall be 18 months. If any conflict arises
between the terms of this Agreement and the terms of the Agreement Regarding
Confidentiality and Competition, should it become effective, regarding the
Executive’s obligations, the terms of this Agreement shall govern.

 

Executive agrees to keep this Agreement strictly confidential and not to
disclose its contents to anyone except his attorney and/or financial advisor, if
any, and appropriate governmental agencies which require this information or
except if required to respond to a valid subpoena or other legally required
process. Executive may also disclose this Agreement and its contents to his
immediate family. If disclosure is made to any of the foregoing, Executive shall
advise each of the confidentiality requirements of this Agreement. If Executive
is required to respond to a subpoena or other lawful process which calls for:
(i) the disclosure or production of this Agreement, or any contents hereof, he
shall notify GAFMC as soon as practicable by telefaxing or mailing the subpoena
or other lawful process to General Counsel, GAF Materials Corporation, 1361 Alps
Road, Wayne, New Jersey 07470, telefax no. (973) 628-3229.

 

8.                                       No Employer Assignment. The Employer
may not assign this Agreement, except that the Employer’s obligations hereunder
shall be binding legal obligations of any successor to all or substantially all
of the Employer’s business by purchase, merger, consolidation or otherwise.

 

9.                                       No Executive Assignment. No interest of
the Executive or his spouse or other beneficiary under this Agreement, nor any
right to receive any payment or distribution hereunder, shall be subject in any
manner to sale, transfer, assignment, pledge, attachment, garnishment or other
alienation or encumbrance of any kind, nor may such interest or right be taken,
voluntarily or involuntarily, for the satisfaction of the obligations or debts
of, or other

 

6

--------------------------------------------------------------------------------


 

claims against, the Executive or his spouse or other beneficiary, including
claims for alimony, child support, separate maintenance and claims in bankruptcy
proceedings.

 

10.                                 Waiver.  The Employer and the Executive
shall each have the right to waive any condition of compliance or breach of this
Agreement by the other party. No such waiver, however, shall be effective unless
it is in writing and signed by the party to be charged, nor shall any such
waiver be deemed a waiver of any other condition, breach or other provision of
this Agreement running in favor of that party.

 

11.                                 Outplacement Expenses.  The Employer shall
pay the reasonable cost of the Executive’s out-of-pocket expenses relating to
executive level outplacement services for the Executive’s pursuit of subsequent
employment during the Severance Period.

 

12.                                 Arbitration.  The Executive and Employer
agree to submit any controversy claim, or dispute arising from this Agreement,
except as set forth herein, to binding arbitration before one neutral arbitrator
with the American Arbitration Association. Any such arbitration shall be
commenced by filing a demand for arbitration within sixty (60) days after such
controversy, claim, or dispute has arisen. Notwithstanding the foregoing, the
Executive and Employer agree that nothing in this Agreement shall be construed
to limit the Employer’s right to seek injunctive relief with any court of
appropriate jurisdiction with respect to any breach of the Executive’s
obligation(s) under Paragraph 7 of this Agreement, or under any agreement(s)
regarding confidentiality, non-competition, and/or non-solicitation.

 

13.                                 Applicable Law.  This Agreement shall be
construed and interpreted pursuant to the laws of the State of New Jersey.

 

14.                                 Entire Agreement.  This Agreement contains
the entire Agreement between the Employer and the Executive and supersedes any
and all previous agreements, written or oral, among the parties relating to the
subject matter hereof. No amendment or modification of the terms of this
Agreement shall be binding upon the parties hereto unless reduced to writing and
signed by the Employer and the Executive.

 

15.                                 No Employment Contract.  Nothing contained
in this Agreement shall be construed to be an employment contract between the
Executive and the Employer. The Executive is employed at will, and the Employer
may terminate his employment at any time, with or without cause.

 

16.                                 Severability.  In the event any provision of
this Agreement is held to be illegal or invalid, the remaining provisions of
this Agreement shall remain in full force and effect.

 

17.                                 Successors.  This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective heirs,
representatives and successors.

 

18.                                 Notice.  Notices required under this
Agreement shall be in writing and sent by registered mail, return receipt
requested, to the addresses heretofore provided or to such other address that
the party being notified may subsequently furnish to the others by written
notice. Any notice addressed to the Employer shall be addressed to the attention
of the General Counsel of the Employer.

 

7

--------------------------------------------------------------------------------


 

19.                                 Counterparts.  This Agreement may be
executed in counterparts, each of which shall be deemed an original.

 

EXECUTIVE

 

EMPLOYER

 

/s/ Doug Blackwell

 

By:

 

/s/ WILLIAM W. COLLINS

Doug Blackell

 

Name:

 

WILLIAM W. COLLINS

 

 

 

 

 

 

 

Its.

 

PRESIDENT & CEO

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Executive Incentive Compensation Program

Preferred Stock Option Plan

Book Value Unit Plan

 

9

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Capital Accumulation Plan (401k)

 

10

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Life Insurance

Short Term Disability

Long-Term Disability

Flexible Benefits Program (which includes coverage for group health insurance,
prescription drug, dental, and vision; spouse life insurance, child life
insurance, Health Reimbursement Account, and Dependent Care Reimbursement
Account)

 

11

--------------------------------------------------------------------------------


 

EXHIBIT D

 

AGREEMENT REGARDING CONFIDENTIALITY AND COMPETITION

 

Management Professionals (GAFMC)

 

In consideration of my employment, an increase in compensation, or such other
good and valuable consideration by GAF Materials Corporation and its
subsidiaries (collectively “GAFMC”), I agree to the terms contained in this
Agreement.

 

1.                                       Confidential Information. During the
course of my employment, I may have access to a variety of information, in any
form or medium, relating to GAFMC’s business and finances, some of which may be
trade secrets, concerning competitive analyses, product costs, manufacturing
costs, pricing information, business forecast information, sales information,
profit information, accounting information, tax information, financial plans,
acquisition and divestiture information and strategies, business strategies,
product improvements and strategies, service improvements and strategies,
marketing improvements and strategies, sales improvements and strategies,
current product applications, current marketing plans and current sales plans,
chemical processes and techniques, administrative information including
management organizational information, and/or information which has not been
made available to the general public by senior management (all the
aforementioned information is collectively referred to as “Confidential
Information”). I agree never to disclose Confidential Information except as is
reasonably necessary to perform my job at GAFMC. Upon request or termination of
my employment. I agree to return all Confidential Information.

 

2.                                       Non-Competition. GAFMC does not intend
to interfere with any former employee’s employment opportunities unless there is
a conflict with GAFMC’s legitimate business interests. In order to help protect
those interests, while employed by GAFMC and for twelve (12) months (the
“Restricted Period”) after my employment is terminated (i) by me or (ii) by the
Company for cause, I agree not to become engaged, directly or indirectly, as an
employee, consultant or otherwise, for any Competitive Organization in any
management, executive, sales and marketing, research and development or
operations position. I may accept such an engagement with a Competitive
Organization if: (i) it is diversified and has well-established, pre-existing,
separate and distinct divisions, (ii) I am involved only in that part of the
business which is not a Competitive Organization, and (iii) prior to my
accepting such an engagement, in any capacity, the Competitive Organization
provides GAFMC with written assurances, satisfactory to GAFMC, that I will not,
and the Competitive Organization will not cause me to, render services directly
or indirectly in connection with any Competitive Product. The running of the
Restricted Period shall be stopped or tolled for any period of time following
the termination of my GAFMC employment during which I compete with GAFMC in
violation of this paragraph 2.

 

As used in this paragraph 2:

 

(i)                                     “for cause” means: (a) the employee’s
repeated failure to follow the instructions or directions of his supervisors in
connection with the performance of his duties and responsibilities; (b) any
fraud, criminal misconduct, breach of fiduciary duty, dishonesty, gross neglect
or willful misconduct by the employee in connection with the

 

12

--------------------------------------------------------------------------------


 

performance of any of his duties and responsibilities; (c) the employee’s being
under the influence of alcohol or illegal drugs during business hours or while
on call; (d) the commission by the employee of either a felony or a crime of
moral turpitude; or (e) any conflict of interest or other conduct by employee
that is incompatible with continuance of employment by the Company and is not
cured by employee within 14 days of notice by the Company;

 

(ii)                                  “Competitive Product” means: any roofing
products, insulation products, roofing accessories, roofing services, glass
strand technology based products, or any product(s) or service(s) offered by
GAFMC at the time my employment relationship terminates of with which I had
substantial involvement at any time during the twenty-four (24) months
immediately preceding my last day of employment by GAFMC; and

 

(iii)                               “Competitive Organization” means: any
person(s) organization(s), or entity(ies) which is/are engaged in the
manufacture of a Competitive Product.

 

3.                                       Conduct Regarding GAFMC Employees. For
twelve (12) months after termination, I will not, directly or indirectly,
attempt to hire, engage the services of, or employ in any manner any person who
is then a GAFMC executive, management, sales and marketing, operations, or
research and development employee.

 

4.                                       Inventions, Techniques, or Processes.
Any inventions, techniques, processes, and the like developed by me during the
course of my employment (collectively referred to as “Intellectual Property”)
are the property of GAFMC, and I assign to GAFMC all rights to such Intellectual
Property, patentable or not, made or conceived by me while employed by GAFMC. I
agree to do all that is necessary to cause all right and title pertaining to
such Intellectual Property to belong exclusively to GAFMC and to enable GAFMC to
maintain copyright, patent, trademark or other legal protection anywhere in the
world.

 

5.                                       Remedies. Any breach or threatened
breach of this Agreement will irreparably injure GAFMC, and money damages will
not be an adequate remedy. Accordingly, GAFMC may obtain and enforce, an
injunction prohibiting me from violating or threatening to violate this
Agreement. This is not GAFMC’s only remedy, it is in addition to any other
remedy available.

 

6.                                       Choice of Law and Forum: Submission to
Jurisdiction. The construction, interpretation and performance of this Agreement
shall be governed by, and in accordance with the laws of the State of New
Jersey, and any action or proceeding arising from or related to this Agreement
shall be commenced, prosecuted and maintained only in the State of New Jersey. I
hereby consent to the personal jurisdiction of the state and federal courts
located in New Jersey with respect to all actions and proceedings of the type
described in the immediately preceding sentence.

 

7.                                       Advice. I have the right to consult an
attorney before signing this Agreement.

 

8.                                       General. Each of the provisions of this
Agreement shall be binding on me after my employment terminates, regardless of
the reason(s) for termination.

 

13

--------------------------------------------------------------------------------


 

This Agreement supersedes all prior agreements dealing with any of the subject
matter of this Agreement and can be revoked or modified only by a written
agreement signed by me and GAFMC.

 

The provisions of this agreement are severable, and the invalidity or
unenforceability of any provision shall not affect application of any other
provision, When possible, consistent with the purpose of this Agreement, any
invalid provision of this Agreement may be reformed, and as reformed, enforced.

GAFMC may assign its rights under this Agreement.

 

/s/

 

 

– Employee

 

 

GAFMC

 

 

 

 

 

 

– Date

 

 

Date

 

THIS AGREEMENT IS NOT, AND SHALL NOT BE CONSTRUED TO CREATE A CONTRACT OF
EMPLOYMENT, EXPRESS OR IMPLIED. I REMAIN AN AT-WILL EMPLOYEE. THIS MEANS THAT I
HAVE THE RIGHT TO TERMINATE THE EMPLOYMENT RELATIONSHIP WITH OR WITHOUT CAUSE OR
REASON, AND WITHOUT PRIOR NOTICE OR COMPLIANCE WITH ANY PROCEDURES. LIKEWISE,
GAFMC CAN TERMINATE MY EMPLOYMENT WITH OR WITHOUT CAUSE OR REASON, AND WITHOUT
PRIOR NOTICE OR COMPLIANCE WITH ANY PROCEDURES.

 

14

--------------------------------------------------------------------------------
